Citation Nr: 0312820	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  99-08 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for malignant melanoma on 
the left leg due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from August 1955 to 
August 1959.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada-which denied the veteran's claim for service 
connection for malignant melanoma of his left leg.

In September 2000, the Board remanded the case to the RO for 
further development of the evidence.  In February 2003, the 
veteran appeared and testified at a personal hearing at the 
RO in Las Vegas, Nevada.  The Veterans Law Judge (VLJ) 
signing this decision conducted that hearing, and a 
transcript of it is of record.  


FINDINGS OF FACT

1.  The VA has fulfilled its duties to notify and assist the 
veteran by fully developing all relevant evidence necessary 
for the equitable disposition of the issue on appeal.  

2.  The veteran is not shown to have been exposed to ionizing 
radiation in service.  

3.  Malignant melanoma of the left leg was not present in 
service or for many years after and is not shown by competent 
evidence to be related to any incident of service, including 
exposure to ionizing radiation.  




CONCLUSION OF LAW

Malignant melanoma of the left leg was not incurred in or 
aggravated by active service, nor may this disease be 
presumed to have been incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.309, 3.311 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This Act is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before that date and not yet final.  This new 
law eliminates the concept of a well-grounded claim and 
redefines the obligations of the VA with respect to the 
duties to notify and assist claimants in the development of 
their claims.

First, the VA has a duty to notify the claimant and 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103.  Second, the VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.  This includes, when necessary, 
having him examined to obtain a medical opinion.  38 U.S.C.A. 
§ 5103A(d).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice of the 
evidence needed to substantiate his claim.  Of particular 
note, the discussion in the March 1997 rating decision 
appealed, the January 1999 statement of the case (SOC), the 
September 2000 Board remand, the April 2002 supplemental 
statement of the case (SSOC), and the December 2002 SSOC 
informed him of the information and evidence needed to 
substantiate his allegations.  Additionally, in a letter 
dated in November 2000, the veteran was specifically apprised 
of the enactment of the VCAA, what the evidence must show to 
establish his entitlement to the benefit he is requesting, 
when and where to send pertinent information, and how to 
contact VA for additional assistance.  That letter, when 
considered collectively along with the other evidence alluded 
to above, provided him with a specific explanation of the 
type of evidence necessary to substantiate his claim, as well 
as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

VA also has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Here, the 
veteran has not mentioned any pertinent evidence outstanding.  
There is no indication that the evidentiary record is 
incomplete.  The RO attempted to document the veteran's 
reported radiation exposure, but was informed each time that 
such exposure could not be documented.  The veteran asserts 
that a dose estimate has not been done in his case.  In the 
absence of a showing that he engaged in a radiation risk 
activity, or that he has a radiogenic disease, a dose 
estimate is not needed.  The Board concludes that the RO has 
complied with, or exceeded, the mandates of the VCAA and its 
implementing regulations.  In this respect, the case has been 
fully developed under 38 C.F.R. 3.311(b), proper notice has 
been issued and there are no outstanding requests to obtain 
additional evidence or information.  A remand would only 
serve to impose additional burdens on VA with no benefit 
flowing to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 
540 (1991); Sabonis v. Brown, 6 Vet. App. 426 (1994).  As 
such, the Board finds that no prejudice accrues to the 
veteran in proceeding to the merits of his claim at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (the 
Board must consider whether a claimant will be prejudiced by 
addressing a question that has not been addressed by the RO).  


II.  Factual Background

The record indicates that the veteran served on active duty 
from August 1955 to August 1959.  The veteran's discharge 
certificate (DD Form 214) indicates that his military 
occupational specialty was as a personnel specialist.  In 
September 1996, the National Personnel Records Center (NPRC) 
certified that the veteran's service records had been 
destroyed by a fire in July 1973.  The only service medical 
record on file is a clinical record cover sheet, dated in 
December 1955, showing treatment for acute pharyngitis; this 
report does not contain any reference to malignant melanoma 
or any other skin cancer.  

On file are VA medical records dated from June 1985 to May 
1991.  These records indicate that the veteran was admitted 
to a VA hospital in July 1989 for an inguinal repair; at that 
time, he also underwent excision of a mole on his left inner 
upper calf.  It was noted that the lesion subsequently 
returned as melanoma, which was removed.  The pertinent 
diagnosis was status post melanoma of the left leg.  

On file are several statements by the veteran, in which he 
alleges that he was exposed to radiation in service when he 
was stationed at Fort Carson, Colorado in 1956.  The veteran 
indicated that he was taken out of "B" Company, 28th 
Infantry Regiment and selected to participate in an 
experiment to test nuclear shells.  He stated that they were 
first shown films about an atomic cannon; they were then 
taken out to a remote area of the Nevada desert for testing 
of a 280-millimiter cannon.  The veteran noted that they were 
all covered with dust and dirt.  The veteran indicated that 
he never sunbathed or worked in the sun; he did recall 
sustaining a bad sunburn at Fort Riley, Kansas in August 
1959.  

Received in March 2001 was a statement from the U.S. Army 
Radiation Standards and Dosimetry Laboratory indicating that, 
after researching their files for records of exposure to 
ionizing radiation, they were unable to locate any records 
for the veteran.  

In an August 2001 statement, the Defense Threat Reduction 
Agency (DTRA) reported that the only detonation of a nuclear 
device from a cannon was Shot Grable, the tenth test of 
Operation UPSHOT-KNOTHOLE, which took place on May 25, 1953, 
prior to the veteran's entry into military service in August 
1955.  The DTRA indicated that, during the veteran's period 
of military service, the United States Government conducted 
five atmospheric nuclear test series.  During operation 
REDWING, the veteran was stationed at Fort Carson in 
Colorado.  During PLUMBOB, the veteran was stationed at 
Heilbronn, Germany.  During operations HARDTRACK I, ARGUS, 
AND HARDTRACK II, the veteran was stationed in Baumholder, 
Germany.  It was further noted that no atmospheric nuclear 
tests were conducted by the U.S. Government at the NTS in 
1956, between November 1, 1958 to December 31, 1958, or 
during 1959.  The DTRA further noted that it found no 
indication that the veteran was sent to the NTS or the PPG 
during his active military service.  And, after careful 
search of available dosimetry data, thy found no record of 
radiation exposure for the veteran.  The DTRA lastly 
indicated that available army records did not document the 
veteran's participation in U.S. atmospheric nuclear testing.  

At his personal hearing in February 2003, the veteran 
testified that he was exposed to ionizing radiation in 
October 1956.  The veteran indicated that he was brought to a 
test site for 280-millimiter cannon demonstration; they were 
covered with dust and dirt.  The veteran reported that he was 
subsequently transferred to Germany.  The veteran stated that 
he developed blisters on his legs which were diagnosed as 
malignant melanoma in 1989; he noted that the blisters were 
removed.  The veteran also reported that the physician told 
him that the melanoma could have been caused by exposure to 
radiation or sunburn.  


III.  Legal Analysis

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
such current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be:  (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

For veterans who were exposed to ionizing radiation during 
service, service connection for a condition that is claimed 
to be attributable to such exposure may be established in one 
of three different ways.  First, there are 15 types of cancer 
that are presumptively service-connected.  38 U.S.C. 
§ 1112(c); 38 C.F.R. § 3.309(d).  Second, 38 C.F.R. 
§ 3.311(b) provides a list of "radiogenic diseases" that will 
be service-connected, provided that certain conditions 
specified in that regulation are met.  Other "radiogenic" 
diseases, such as any form of cancer listed under 38 C.F.R. 
§ 3.311(b)(2), found 5 years or more after service in an 
ionizing radiation exposed veteran, may be service-connected 
if the VA Under Secretary for Benefits determines that they 
are related to ionizing radiation exposure while in service 
or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  Third, direct service 
connection can be established by showing that the disease was 
incurred during or aggravated by service.  

A "radiation-exposed veteran" is defined by 38 C.F.R. 
§ 3.309(d)(3) as one who while serving on active duty or on 
active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device or 
performance of official military duties in connection with 
ships, aircraft, or other equipment used in direct support of 
the nuclear test.  38 C.F.R. § 3.309(b)(i), (ii). 38 C.F.R. 
§ 3.311 provides instruction on the development of claims 
based on exposure to ionizing radiation.  Section 3.311(a) 
calls for the development of a dose assessment where it is 
established that a radiogenic disease first became manifest 
after service, where it was not manifest to a compensable 
degree within any applicable presumptive period specified in 
either § 3.307 or § 3.309, and where it is contended that the 
disease is a result of ionizing radiation in service.  

"Radiogenic disease" is defined as a disease that may be 
induced by ionizing radiation, and specifically includes the 
following: thyroid cancer, breast cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv ).  

The Board notes that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, § 
5,98 Stat. 2725, 2727-29 (1984), which provides for 
presumptive service connection, does not preclude 
establishing service connection on principles of direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1045 (Fed. 
Cir. 1994).  Therefore, the Board will consider the veteran's 
claim for service connection for malignant melanoma of the 
left leg, to include as secondary to exposure to ionizing 
radiation, on both a presumptive and on a direct basis.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The veteran has not alleged that he participated in or was 
involved with any nuclear atmospheric testing or that he was 
present in either Hiroshima or Nagasaki, Japan, following 
detonation of nuclear weapons in those areas.  Rather, his 
claim here is based on exposure to ionizing radiation by 
being at a testing site where they shot off a 280-millimiter 
cannon.  Accordingly, to the extent that his claims are based 
on disability due to radiation exposure, such claims must be 
evaluated under the provisions of 38 C.F.R. § 3.311.  

The Board has evaluated the foregoing, and must conclude that 
the preponderance of the evidence is against a finding that 
the veteran was exposed to ionizing radiation in service, or 
that he suffers from skin cancer, including malignant 
melanoma of the left leg, that was incurred as a result of 
such exposure.  Further, the Board concludes that the 
clinical medical evidence fails to establish that the 
veteran's skin cancer was otherwise incurred during his 
active service.  In addition, the Board observes that the 
veteran's skin cancer was not diagnosed until 30 years 
following his discharge from service.  Such incurrence is 
well beyond any statutory presumptions for establishing 
service connection on a direct basis (exclusive of 
radiation).  Accordingly, the presumption afforded under 38 
C.F.R. §§ 3.307(a)(3), 3.309(a) does not apply.  

Further, none of the clinical treatment records contain any 
medical opinion suggesting any sort of possible causal 
relationship or nexus between the veteran's malignant 
melanoma and his active military service generally.  
Accordingly, in light of the absence of any such evidence 
suggestive of a link between the diagnosed skin cancer as 
reflected in the clinical treatment records, the Board finds 
that scheduling the veteran to undergo a VA rating 
examination would not result in any additional evidence 
favorable to his claim for service connection.  In other 
words, while the Board acknowledges that the veteran has been 
diagnosed with skin cancer, given the lack of any clinical 
evidence suggesting a link between such disorder and his 
active service, there is no reasonable possibility that a 
rating examination would further substantiate the veteran's 
claims.  In that regard, the veteran's service medical 
records fail to document or otherwise suggest any skin 
disorder, to include malignant melanoma as is claimed here, 
and the first documented instance of skin cancer occurred in 
1989, well after the veteran's discharge from service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for skin cancer, to include malignant melanoma of 
the left leg on a direct basis.  

The veteran has also claimed that his skin cancer, diagnosed 
as malignant melanoma, is due to radiation exposure in 
service.  As note above, legal authority, 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d), provides a presumption of 
service connection for certain diseases in the case of a 
radiation-exposed veteran, meaning one who was involved in a 
listed radiation risk activity in service.  However, the 
veteran was not involved in one of the specified radiation 
risk activities, and his claimed skin cancer is not 
identified as a disease for which this presumption of service 
connection applies.  

Other legal authority, 38 C.F.R. § 3.311, provides procedures 
for adjudicating service connection claims based on exposure 
to ionizing radiation, although the regulation does not 
provide a presumption of service connection.  Ramey v. Gober, 
120 F.3d 1239 (Fed.Cir. 1997).  Skin cancer is a "radiogenic 
disease" subject to this regulation; however, there is 
absolutely no evidence that the veteran was exposed to 
ionizing radiation in service, let alone evidence of the 
dosage of any such exposure.  Specifically, response from the 
DTRA indicated that they found no indication that the veteran 
was sent to the NTS or the PPG during his active military 
service, and they found no record of radiation exposure for 
the veteran.  It was further noted that available army 
records did not document the veteran's participation in U.S. 
atmospheric nuclear testing.  Moreover, it is also the 
conclusion of the Board that the medical evidence does not 
link the development of the malignant melanoma of the left 
leg to claimed radiation exposure, per the provisions of 38 
C.F.R. § 3.311 (2002).  

Further, statements and testimony by the veteran to the 
effect that he had been exposed to ionizing radiation in 
service and that his currently diagnosed skin cancer is the 
result of such exposure do not constitute competent medical 
evidence.  As lay persons, lacking in medical training and 
expertise, the veteran is not competent to address issues 
which require expert medical opinions, to include medical 
diagnoses or opinions as to medical etiology.  See generally 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992).  Thus, the Board 
must conclude that the preponderance of the evidence is 
against the veteran's claim for service connection for 
malignant melanoma of the left leg, to include as due to 
exposure to ionizing radiation.  Accordingly, that claim is 
denied.  

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  As the preponderance of the 
evidence has been found to weigh against the veteran's claim 
here, the doctrine is not for application, however.  
See Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1999).  


ORDER

Service connection for malignant melanoma of the left leg, 
claimed as a result of ionizing radiation exposure is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

